Citation Nr: 0301670	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-00 343A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diverticulosis.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel









INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied service 
connection for diverticulosis.


FINDING OF FACT

Diverticulosis began many years after service and was not 
caused by any incident of service.


CONCLUSION OF LAW

Diverticulosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1943 
to February 1946.  The only available service medical record 
is the veteran's separation examination from February 1946, 
which notes a history that he was treated for malaria in 1944 
at Camp Gulick; the gastrointestinal system was evaluated as 
normal on the objective separation examination, and there was 
no indication of diverticulosis.  The remainder of the 
veteran's service medical records are presumed to have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  The RO had the service department search for 
any secondary records of treatment in service (such as 
Surgeon General's Office hospital extracts, sick reports, 
morning reports), but no such records were found.

Post-service medical records from March 1984 show the veteran 
was given a barium enema, with an impression of mild 
diverticulosis of the large bowel, which was more prominent 
in the descending and sigmoid colon.  

In July 1989, the veteran submitted a claim for service 
connection for diverticulosis.  In a letter dated in March 
1990, the RO informed the veteran that his claim was being 
denied due to his failure to submit requested evidence; this 
claim was abandoned.

Medical records from 1990, including a June 1990 hospital 
summary, note a variety of diagnoses including 
diverticulosis.

In July 1999, the veteran again submitted a claim for service 
connection for diverticulosis.  

A letter dated in October 2000 from a friend of the veteran 
relates that he also served in Panama, and although he was 
not in the same unit as the veteran, they got together at 
times, and he understood the veteran was hospitalized in 
Panama in 1944 and was diagnosed with diverticulosis.  

In February 2001, the veteran was given a VA examination.  
History included a diagnosis of malaria in service, and a 
diagnosis of diverticulosis in 1984.  Following current 
examination, the diagnoses were colon diverticulosis, and a 
history of malaria without currently residuals.  A malaria 
smear was negative.  The examiner stated that the veteran's 
diverticulosis was not the result of malaria, and stated that 
there was no evidence of malaria residuals upon examination.  




II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been given.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's only available service medical record from his 
1943 to 1946 period of active service is his 1946 separation 
examination which noted a history of malaria during service; 
however, this examination is negative for diverticulosis.  
Post-service medical records show no indication of 
diverticulosis until 1984, many years after service.  Later 
medical records also show diverticulosis.  

Medical evidence of record does not suggest that the 
veteran's diverticulosis, first shown nearly four decades 
after service, is linked to any incident of service.  The 
2001 VA examination found that diverticulosis was not the 
result of the veteran's in-service malaria, and further found 
that there was no evidence of malaria residuals.  While the 
veteran and his friend have asserted that the veteran's 
diverticulosis began during service, they are laymen, and as 
such have no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's diverticulosis began many years after service, and 
was not caused by any incident of service.  The Board 
concludes that the condition was not incurred in or 
aggravated by service.  As the preponderence of the evidence 
is against the claim for service connection for 
diverticulosis, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for diverticulosis is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

